The record on appeal does not disclose whether the limitation of the fine to $180 was based on a finding that the arrears were not more than that, or whether the fine was limited to a portion of the arrears, in discretion. If based on a finding that the arrears were only $180, the finding would be incorrect, as undoubtedly based on a requirement to pay $10 a week and not $25 a week. (See Bartenbach V. Bartenbach, 271 App. Div. 799.) The issues upon which the several applications are based can best be determined in this matter after a hearing. Nolan, P. J., Carswell, Adel, Wenzel and Schmidt, JJ., concur. [See post, p. 1024.]